Citation Nr: 0515181	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection a scalp laceration, claimed 
as a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Nashville, Tennessee.  In June 2002, a rating 
decision was issued in which the veteran's claim of 
entitlement to service for a scalp laceration was denied on 
the merits and the veteran voiced disagreement with this 
determination.  A statement of the case (SOC) was issued in 
August 2002 and the veteran perfected his appeal later that 
same month.

The veteran also perfected an appeal for a claim of 
entitlement to service connection for residuals of a right 
ankle chip fracture.  This issue was resolved in the 
veteran's favor in a February 2005 rating decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records indicate four sutures were 
removed from the veteran's scalp in October 1974.

3.  Competent, probative medical evidence does not reveal a 
current, chronic disability as a result of his in-service 
laceration.


CONCLUSION OF LAW

Service connection is not warranted for a scalp laceration.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records have been thoroughly 
reviewed.  In October 1974, the veteran had four sutures 
removed from his scalp.  The service medical record indicates 
his wound was healing well.  

The veteran was afforded a VA examination in December 2003.  
The report shows the veteran gave a history of tripping and 
falling while in service, resulting in a laceration to the 
back of his head in the scalp area.  The report reflects that 
the veteran had never had any problems with any scar or the 
injury itself and, upon examination, the scar was unable to 
be observed as the veteran had "a herpes, which is glued on 
and cannot be removed.  The scar is under the herpes, and so 
I am unable to observe the scar."  (Presumably, the examiner 
meant "hair piece," rather than "herpes.")  The diagnosis 
portion of the report reflects a scar of the scalp without 
disability.  Service connection requires the diagnosis of a 
current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); see also Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  While the veteran has asserted 
entitlement to service connection a laceration of the scalp, 
the competent medical evidence of record does not reveal a 
current chronic disability of his in-service laceration.
 
Absent competent, probative medical evidence of a current 
chronic disability, a prerequisite in service connection 
claims, the veteran's claim of entitlement to service 
connection for a scalp laceration must be denied.  As the 
weight of the evidence is against the veteran's claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability as a residual of his in-service 
laceration.

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2003.  The letter fully provided notice of elements 
(1), (2), and (3), see above.  Likewise, the letter requested 
that the veteran submit additional information or the 
evidence itself, and thus he may be considered to have been 
requested to submit any pertinent evidence in his possession 
(element 4).  He also was supplied with the complete text of 
38 C.F.R. § 3.159 (b)(1) in the March 2005 supplemental 
statement of the case.  There is no allegation from the 
veteran that he has any evidence in his possession needed for 
a full and fair adjudication of this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
connection with this claim in December 2002.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The resulting report is of record.  
Service medical records, VA medical records and private 
medical evidence (silent as to evidence of a current 
disability) have been associated with his claims file.  The 
veteran has not specifically identified or authorized the 
request of any additional evidence.  As such, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

Service connection for a scalp laceration is denied.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


